447 F.2d 491
Mary Anna POLK, Plaintiff-Appellant,v.PROVIDENT LIFE AND ACCIDENT INSURANCE COMPANY, Defendant-Appellee.
No. 71-1637 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
September 1, 1971.

Appeal from United States District Court, Southern District of Mississippi at Hattiesburg, Dan M. Russell, Jr., Chief Judge.
Paul H. Holmes, Holmes & Dukes, Hattiesburg, Miss., for plaintiff-appellant.
Rowland W. Heidelberg, Heidelberg, Sutherland & McKenzie, Hattiesburg, Miss., for defendant-appellee.
Before BELL, AINSWORTH, and GODBOLD, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409


1
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966